Exhibit 10.20

AMENDMENT TO THE

CHANGE IN CONTROL AGREEMENT

This AMENDMENT TO THE CHANGE IN CONTROL AGREEMENT (this “Amendment”) is made and
entered into effective as of the 31st day of December, 2009, by and between
HORNBECK OFFSHORE OPERATORS, LLC, a Delaware limited liability company
(“Employer”), and Kimberly S. Patterson (“Employee”).

WHEREAS, Employer and Employee wish to amend that certain Change in Control
Agreement dated August 4, 2009 (the “Agreement”) between Employer and Employee
to comply with Section 162(m) of the Internal Revenue Code of 1986, as amended,
and IRS Revenue Ruling 2008-13, and to make certain technical changes;

NOW, THEREFORE, the parties hereby agree that from and after the date hereof,
the following amended provisions shall be effective for the Agreement.

 

  1. The flush language of Section 3 shall be deleted in its entirety and
replaced with the following:

“then in any of the above four cases, Employee shall have the right to receive
from Employer, within fifteen (15) business days following the date Employee
notifies Employer of his voluntary termination pursuant to Section 3(a), (b) or
(c) or within three (3) business days of the later of the Change in Control or
having his employment terminated pursuant to Section 3(d), (A) a lump sum cash
payment equal to one and one-half (1 1/2 ) times the greater of (i) the amount
of Employee’s then-current annual base salary or (ii) the amount of Employee’s
annual base salary in effect immediately preceding the Change in Control; plus
one and one-half (1 1/2) times the greater of (x) the amount equal to the total
bonus paid for the last completed year for which bonuses have been paid or
(y) the amount equal to the bonuses that would have been payable for the then
current year (or, in the case of termination date that occurs between January 1
of any year and the date that bonuses are paid based on the previous year), such
previous year determined on a basis consistent with the last completed year for
which bonuses have been paid but using the projected bonus amounts for the then
current year (or, in the case of a termination date that occurs between
January 1 of any year and the date that bonuses are paid based on the previous
year, such previous year), determined by extrapolating the information as of the
termination date based on the best information available at the time of the
calculation; provided, however, that if Employee for any reason did not receive
a bonus in the immediately preceding year and would not have been eligible for a
bonus under (y) of the previous clause, Employee shall be deemed for purposes of
this Section 3 to have received a bonus in the amount of one-fourth of his
annual base salary for such year, and (B) medical plan coverage and other
insurance benefits provided for himself and his spouse and dependents (to the
extent his spouse and dependents are covered under the medical plan and other
insurance benefits as of the date of Employee’s termination of employment) for a
period of eighteen (18) months following the date of Employee’s termination of
employment (provided, however, that if such benefits are not available under
Employer’s benefit plans or applicable laws, Employer shall be



--------------------------------------------------------------------------------

responsible for the cost of providing equivalent benefits), and (C) any and all
options, rights or awards granted in conjunction with Parent’s or Employer’s
incentive compensation and stock option plans shall immediately vest (or be
payable in cash); provided that, with respect to restricted stock awards or
restricted stock unit awards that contain performance criteria for vesting, the
greater of (x) the Base Shares (as such term is used in the restricted stock
awards and restricted stock unit awards) or (y) the number of shares that would
have vested on the date of the Change in Control as if such date were the end of
the Measurement Period (as such term is used in the restricted stock awards and
the restricted stock unit awards) shall vest and all other shares covered by
such awards shall be forfeited. Employee shall not be required to mitigate the
amount of any payment provided for in this Section 3 by seeking other employment
or otherwise. Without duplication with the provisions under Section 4, to the
extent the provision of any such medical benefits are taxable to Employee or his
spouse or dependents, Employer shall “gross up” Employee for such taxes based on
Employee’s actual tax rate (certified to Employer by Employee), up to 35%
(without a “gross up” on the initial gross up). The obligation to provide this
medical plan coverage shall terminate in the event Employee becomes employed by
another employer that provides a medical plan that fully covers Employee and his
dependents without a preexisting condition limitation. Employee shall be
eligible for payments pursuant to this Section 3 if Employee complies with the
terms of Sections 6 and 7 of this Agreement.”

 

  2. Except as set forth herein, the Agreement shall continue in full force and
effect.

[Remainder of page intentionally left blank.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Amendment as of the date first
above written.

 

EMPLOYER:

 

HORNBECK OFFSHORE OPERATORS, LLC

By:   /s/ Samuel A. Giberga  

Samuel A. Giberga,

Senior Vice President and General Counsel

EMPLOYEE:

/s/ Kimberly S. Patterson

 

Kimberly S. Patterson

 

ACKNOWLEDGED AND AGREED TO FOR

PURPOSES OF GUARANTEEING THE

FINANCIAL OBLIGATIONS OF EMPLOYER TO EMPLOYEE:

 

HORNBECK OFFSHORE SERVICES, INC.

By:   /s/ Samuel A. Giberga  

Samuel A. Giberga,

Senior Vice President and General Counsel

 

Signature Page to Amendment to Change in Control Agreement